t c memo united_states tax_court stefan a tolin petitioner v commissioner of internal revenue respondent docket no filed date richard warren craigo for petitioner ardney j boland iii and emile l hebert iii for respondent memorandum opinion gale judge this case is before the court on petitioner’s first amended motion for reasonable litigation or administrative costs motion for litigation costs in which petitioner seeks an award of litigation costs under section and rule of dollar_figure claimed with respect to the litigation of his deficiency case decided in tolin v commissioner tcmemo_2014_65 we decide petitioner’s motion on the basis of the parties’ submissions and the existing record the portions of our opinion in tolin v commissioner tcmemo_2014_ that are relevant to our disposition of the motion are incorporated herein by this reference background during and the years at issue in the deficiency case petitioner resided in minnesota and conducted a general solo law practice in minneapolis he also conducted a thoroughbred horse breeding and racing activity thoroughbred activity that activity involved petitioner’s effort to profit from breeding a stallion he owned named choosing choice to horses located primarily in louisiana including awards for the racing success of choosing choice’s offspring a substantial portion of petitioner’s participation in the thoroughbred activity during the years at issue was effected through long-distance 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2neither party requested a hearing with respect to the motion see rules b b telephone calls with the proprietor of the farm and breeding facility in louisiana where choosing choice was boarded a knowledgeable louisiana thoroughbred breeder and bloodstock agent who had agreed to advise petitioner concerning the louisiana industry and an officer of the louisiana thoroughbred breeders association as well as numerous potential customers for choosing choice’s stud services in louisiana respondent examined petitioner’s federal_income_tax returns for and and raised questions concerning whether the losses reported each year on the schedules c profit or loss from business for the thoroughbred activity were passive_activity_losses see sec_469 during the examination petitioner provided substantiation of his participation in the thoroughbred activity including a 15-page narrative summary that he prepared covering but not or the promotional materials for choosing choice that petitioner prepared and sent to breeders and five months of phone bills for petitioner’s cell phone falling within the three years under scrutiny petitioner also provided affidavits from the breeding facility proprietor and the bloodstock agent 3the examining agent’s notations on this narrative summary indicate that the agent discounted the bulk of petitioner’s activities as those of an investor see sec_1_469-5t temporary income_tax regs fed reg date previously mentioned in which each described the near daily phone calls he had with petitioner concerning the thoroughbred activity during and various items on the schedules c for petitioner’s law practice were also questioned on date respondent issued a notice_of_deficiency for petitioner’ sec_2002 and taxable years determining that the schedule c loss deductions claimed each year with respect to the thoroughbred activity were disallowed as attributable to passive_activity_losses the notice also determined adjustments to several items on the schedules c for petitioner’s law practice for the foregoing years unagreed law practice adjustments and certain adjustments to gross_receipts for each year and to rent expense for to which petitioner had agreed during the examination agreed law practice adjustments on or about date petitioner retained an attorney to represent him in connection with the deficiency determinations for and petitioner timely petitioned for redetermination disputing respondent’s determinations concerning the unagreed law practice adjustments and the passive_activity_losses in his answer filed date respondent took the 4the petition also averred that the agreed adjustments were subject_to certain offsets position that petitioner had not shown that he materially participated in the thoroughbred activity during the years at issue and that consequently sec_469 precluded him from deducting the losses from the activity the case was initially set for trial in los angeles california the place of trial designated by petitioner on date on date petitioner’s counsel mailed to respondent’s counsel a letter that was designated a qualified_offer for purposes of sec_7430 qualified_offer letter and was timely for that purpose the qualified_offer letter states in pertinent part please note that the petitioner and respondent have previously agreed in writing to a deficiency in taxes of dollar_figure and penalties of dollar_figure relative to petitioner’ sec_2002 and taxable years that amount having already been agreed sic to does not make up any portion of this qualified_offer the qualified_offer which we are authorized to make on behalf of our client is to concede the following additional_amounts of income taxes plus statutory interest year taxes dollar_figure dollar_figure dollar_figure 5the dollar_figure and dollar_figure figures correspond to the aggregate income_tax_liability and the penalties attributable to the agreed law practice adjustments for and respondent took no action with respect to the qualified_offer letter within days after it was sent petitioner’s counsel’s timesheet entries for may and june and date all refer to telephone conferences review research or settlement of side issues --a term petitioner’s counsel used in his submissions in support of the motion for litigation costs to describe the unagreed law practice adjustments also on date petitioner’s counsel sent an additional letter to respondent’s counsel enclosing a lengthier and more detailed affidavit of the breeding facility proprietor outlining the number of employees of the facility and their hours devoted to the care of horses there including petitioner’s the affidavit also described in greater detail petitioner’s promotional activities for choosing choice as observed by the proprietor which he characterized as extensive in relation to other breeders’ promotional efforts and the virtually daily phone calls that the proprietor received from petitioner concerning the care of and breeding program for choosing choice as well as other horses petitioner boarded with the proprietor on date petitioner’s counsel provided respondent’s counsel with a revised narrative summary covering petitioner’s participation in the thoroughbred activity for and for the first time and on date petitioner moved for a change in place of trial to new orleans louisiana on the grounds that all witnesses other than petitioner resided there the court granted the change in place of trial and continued the case the case was thereafter set for trial in new orleans on date on date respondent’s counsel sent petitioner’s counsel a letter requesting that he execute a document entitled partial stipulation of settled issues the settled issues described in that document included the unagreed law practice adjustments on date petitioner’s counsel executed a stipulation of agreed issues which settled the unagreed law practice adjustments and an additional issue namely whether a sec_6651 addition_to_tax would apply to the unagreed law practice adjustments respondent’s counsel executed the stipulation of agreed issues on date on date respondent’s counsel received from petitioner’s counsel an additional months of recently obtained phone bills for petitioner’s cell phone spanning and for a total of months in those years at some point during the preceding months petitioner’s counsel had provided months of phone bills for petitioner’s land line at his law office in minneapolis minnesota in a cover letter accompanying the newly obtained cell phone bills petitioner’s counsel advised that these bills substantiated larger amounts of long- distance telephone call time than petitioner had previously estimated for the narrative summary in addition petitioner’s counsel advised that he had obtained estimates from the breeding facility proprietor and the bloodstock agent of the calls each had placed to petitioner during the years at issue combined their estimates totaled approximately hours each year petitioner’s counsel advised that the narrative summary being provided to respondent on that date had been revised to reflect increased phone call time as a result of the foregoing an additional hours per year for incoming calls and an additional hours hours and hours for and respectively based on more complete phone bills petitioner offered this revised narrative summary into evidence at trial in the narrative summary petitioner described the work he had performed with respect to the thoroughbred activity for each year at issue and estimated the time he spent performing this work he estimated that he spent hours hours and hours working on the thoroughbred activity in and 6as incoming calls to petitioner these calls would not have appeared on petitioner’s phone bills 7petitioner’s counsel devised a formula to extrapolate outgoing phone call volumes for a year for which he was unable to obtain phone bills on the basis of phone call volumes for and 2004--years for which of months of phone bills had been obtained respectively within these estimates petitioner separately listed the timethat he spent on long-distance telephone calls with the breeding facility proprietor the bloodstock agent potential clients for stud services and other persons outside louisiana connected with the activity on date respondent’s counsel executed stipulations establishing i the authenticity of petitioner’s telephone bills previously described ii that the bloodstock agent offered advice to petitioner in almost daily phone calls during the years at issue which the agent estimated involved hours per year and in several meetings in louisiana and that the bloodstock agent believed on the basis of his own observation and the comments of other louisiana breeders whom petitioner contacted that petitioner’s stallion promotion efforts were diligent iii that the proprietor of a boarding facility where one of petitioner’s horses was boarded and prepared for sale in received calls from petitioner three to four times a week iv that the proprietor of a training facility petitioner used for some of his horses in and spoke with petitioner by telephone every to days and that petitioner visited the training facility more than most other owners with horses there v that petitioner telephoned the proprietor of a boarding facility where one of petitioner’s horses boarded for four to five months in incessantly with daily instructions on the care of that horse and vi that petitioner made trips to louisiana of approximately three dayson five occasions in three occasions in and six occasions in on date one day before the scheduled trial the parties requested a continuance citing petitioner’s sudden unexpected medical problems which the court granted in connection with the anticipated trial petitioner’s counsel filed a pretrial memorandum designating four witnesses petitioner the breeding facility proprietor and the bloodstock agent whose affidavits had previously been provided to respondent’s counsel and the chief_executive_officer of the louisiana thoroughbred breeders association the case was thereafter set for trial on date however one week before the trial petitioner’s counsel moved to bifurcate the trial in view of the fact that a new medical problem petitioner had developed precluded his traveling to new orleans petitioner’s counsel proposed that the may trial nonetheless proceed in order to take the testimony of petitioner’s two witnesses located there-- the breeding facility proprietor and the chief_executive_officer of the louisiana thoroughbred breeders association--with petitioner’s testimony to be taken at a 8after having been scheduled for trial during the trial session commencing date the case was given a specific trial date of date later trial setting when his condition permitted the court granted petitioner’s counsel’s motion petitioner’s counsel filed a pretrial memorandum in connection with the may trial that contained revisions to the previous one including the elimination of the bloodstock agent as a witness a more precisely drawn statement of the facts and additional caselaw citations petitioner’s testimony was ultimately taken in a continuation of the trial on date which included his testimony with respect to the narrative summary and his cross-examination thereon the parties thereafter filed simultaneous opening and reply briefs in our opinion in the deficiency case we held that petitioner’s losses from the thoroughbred activity for the years at issue were not disallowed under sec_469 because petitioner had established that he materially participated in the activity each year by virtue of satisfying the requirement of sec_1 5t a temporary income_tax regs fed reg date that he participate in the activity for more than hours during the taxable 9it is apparent that this witness was eliminated because petitioner’s counsel had obtained stipulations covering the substance of his testimony the possibility that this would occur had been noted in petitioner’s previous pretrial memorandum year in reaching that conclusion for each year we accepted with small discounts petitioner’s estimates of his time spent on long-distance telephone calls and trips to louisiana those estimates constituted the bulk of the hours of participation we found in each year phone calls and trips of hours and to hours respectively for phone calls and trips of to hours and to hours respectively for and phone calls and trips of hours and to hours respectively for we found that the remainder was readily accounted for in each year by virtue of petitioner’s work distributing promotion materials and various other administrative tasks after issuance of the opinion in the deficiency case the parties filed a computation for entry of decision in which they stipulated that petitioner had deficiencies in tax attributable to the unagreed law practice adjustments as well as certain other adjustments that totaled dollar_figure dollar_figure and dollar_figure for and respectively thereafter petitioner filed the motion for litigation costs and respondent filed a response opposing it petitioner made two additional submissions and respondent made one with respect to the motion discussion applicable law sec_7430 authorizes the award of reasonable_litigation_costs to the prevailing_party in court proceedings brought by or against the united_states in connection with the determination of inter alia any income_tax see 123_tc_202 sec_7430 limits the award of such costs to prevailing parties that have exhausted administrative remedies and not unreasonably protracted the court_proceeding see sec_7430 corson v commissioner t c pincite sec_7430 provides that a taxpayer qualifies as a prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues and the taxpayer meets an applicable net_worth requirement see corson v commissioner t c pincite however a taxpayer who meets the requirements of sec_7430 will not be treated as a prevailing_party if the commissioner’s position in the court_proceeding was substantially justified see sec_7430 corson v commissioner t c pincite although the taxpayer has the burden of proving that he satisfies sec_7430 the commissioner must show that the commissioner’s position was substantially justified see sec_7430 rule e corson v commissioner t c pincite in addition a taxpayer meeting the applicable net_worth requirement may be treated as the prevailing party--without regard to whether the commissioner’s position was substantially justified--under the qualified_offer provision of sec_7430 see 117_tc_48 aff’d 55_fedappx_476 9th cir estate of lippitz v commissioner tcmemo_2007_293 wl a qualified_offer is defined in sec_7430 as a written offer which is made by the taxpayer to the united_states during the qualified_offer_period specifies the offered amount of the taxpayer’s liability determined without regard to interest is designated at the time it is made as a qualified_offer for purposes of that section and remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made the taxpayer who has made such a qualified_offer is treated as the prevailing_party if the taxpayer’s liability pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted the qualified_offer sec_7430 see swanson v commissioner tcmemo_2009_170 wl at sec_7430 specifies the reasonable_litigation_costs that a prevailing_party can recover such costs include reasonable court costs see sec_7430 and reasonable fees paid_or_incurred for the services of an attorney in connection with the court_proceeding see sec_7430 sec_7430 provides that generally an award for attorney’s fees shall not be in excess of dollar_figure per hour adjusted annually for inflation unless the court determines that a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate petitioner bears the burden of proving the amount of reasonable_litigation_costs see rule e 109_tc_227 parties’ positions petitioner seeks an award of all litigation costs paid_or_incurred from date the day after he contends he made a qualified_offer through january 10the inflation-adjusted limitation on the hourly rate was dollar_figure for and see revproc_2008_66 sec_3 2008_2_cb_1107 revproc_2009_50 sec_3 2009_45_irb_617 revproc_2010_40 sec_3 2010_46_irb_663 he also contends that respondent’s position was not substantially justified without regard to the qualified_offer provisions and maintains that his reasonable_litigation_costs include the services of his counsel at an hourly rate of dollar_figure because of his counsel’s special expertise in the area of tax and equine law respondent concedes that petitioner exhausted administrative remedies did not unreasonably protract the court_proceeding and met the applicable net_worth requirement respondent has also conceded that petitioner made a qualified_offer during the offer period11 on date but contends that the amounts offered for each year were not equal to or greater than the amounts petitioner has stipulated are his liabilities pursuant to the decision that will be entered in this case finally respondent concedes that petitioner substantially prevailed as to the most significant issue in this case but contends that petitioner is not treated as a prevailing_party under the statute because respondent’s position in the proceeding was substantially justified qualified_offer as explained infra pp we have concluded that respondent’s position was substantially justified only through date after which time 11the deficiency case was first set for trial at a trial session where the calendar call commenced on date the qualified_offer letter was dated date see sec_301_7430-7 proced admin regs petitioner is the prevailing_party for purposes of an award of costs however petitioner made a qualified_offer within the meaning of sec_7430 on date that is at a time when he would not otherwise be treated as a prevailing_party under sec_7430 and b we must therefore consider whether petitioner’s qualified_offer confers prevailing_party status on him for any period before date see sec_7430 estate of lippitz v commissioner wl at n as explained below we conclude that petitioner’s qualified_offer does not confer prevailing_party status on him because it was not for an amount for each year equal to or greater than the amount petitioner has stipulated as his liability for the respective year pursuant to the decision that will be entered in this case the taxpayer’s liability pursuant to the judgment encompasses increases in the taxpayer’s liability resulting from both the court’s determinations regarding adjustments that the parties have litigated and from the pretrial settlement of adjustments included in the qualified_offer see sec_301_7430-7 e example proced admin regs the adjustments included in the qualified_offer are all those that are at issue when the offer is made see id para c adjustments determined in a notice_of_deficiency that are settled before the qualified_offer is made are not at issue when it is made see id para e example the taxpayer’s liability that would have been so determined if the commissioner had accepted the last qualified_offer encompasses increases in the taxpayer’s liability that would have resulted from the commissioner’s acceptance of the qualified_offer see id paras a b the parties’ dispute centers on whether the unagreed law practice adjustments were at issue when petitioner made the qualified_offer which would result in those adjustments’ being treated as included in the adjustments that the qualified_offer would have resolved see id para c moreover if the unagreed law practice adjustments are treated as included in the qualified_offer their settlement after the qualified_offer was made means that they are included in the taxpayer’s liability pursuant to the judgment under sec_301_7430-7 proced admin regs in that event petitioner’s liability pursuant to the judgment for and would be dollar_figure dollar_figure and dollar_figure respectively--the amounts the parties stipulated as the deficiencies for each year resulting from their agreement covering the unagreed law practice adjustments petitioner’s liability pursuant to the judgment would then not be equal to or less than the qualified_offer he made--dollar_figure for each year--with the result that petitioner would not be treated as the prevailing_party pursuant to sec_7430 petitioner argues that the qualified_offer included only the passive_activity_loss adjustment and not the unagreed law practice adjustments however a review of the documentary_evidence readily persuades us that the unagreed law practice adjustments were still at issue when petitioner made the qualified_offer on date the qualified_offer itself was quite precise in stating that the agreed law practice adjustments had been agreed to and were therefore excluded from the offerdollar_figure given this context the qualified offer’s silence with respect to the unagreed law practice adjustments creates a strong inference that those adjustments had not been settled at that time petitioner’s counsel’s timesheet entries offered to substantiate his hours show that the parties were still negotiating regarding the unagreed law practice adjustments after date entries for may and june and date all refer to telephone conferences review research or settlement of side issues petitioner’s counsel 12as noted the qualified_offer letter states please note that the petitioner and respondent have previously agreed in writing to a deficiency in taxes of dollar_figure and penalties of dollar_figure relative to and that amount having already been agreed sic to does not make up any portion of this qualified_offer the foregoing figures match the aggregate deficiencies and penalties arising from the agreed law practice adjustments as evidenced in a form 4549-a income_tax discrepancy adjustments respondent proffered used that term to describe the unagreed law practice adjustments in his submissions supporting the motion for litigation costs that the adjustments were not settled before date is confirmed by a letter respondent’s counsel sent to petitioner’s counsel on date requesting that petitioner’s counsel sign and return an enclosed partial stipulation of settled issues this stipulation covered the unagreed law practice adjustments demonstrating that petitioner’s counsel and respondent’s counsel had not reached a tentative agreement to settle these items until sometime around late july dollar_figure moreover the settlement stipulation attached to respondent’s counsel’s date letter was apparently never signed instead the unagreed law practice adjustments were settled by means of a stipulation of agreed issues that differed from the partial stipulation of settled issues in that it addressed an additional item namely whether the sec_6651 addition_to_tax would apply to the unagreed law practice adjustments the stipulation of agreed issues was not signed by petitioner’s counsel until date--indicating that the parties did not 13petitioner citing this date letter appears to argue that the unagreed law practice adjustments are treated as excluded from the qualified_offer so long as they were settled within the 90-day period after the offer was made this contention is contrary to the regulations however see sec_301 c proced admin regs providing that the amount of a qualified_offer must be with respect to all of the adjustments at issue in the court_proceeding at the time the offer is made reach a final agreement on the unagreed law practice adjustments until sometime in date we conclude that the unagreed law practice adjustments had not been settled and therefore remained at issue when petitioner made the qualified_offer because they were at issue when the qualified_offer was made the unagreed law practice adjustments are treated pursuant to the regulations as part of the qualified_offer since the unagreed law practice adjustments were included in the qualified_offer but settled after it was made and before trial under the regulations they are treated as part of the liability pursuant to the judgment as noted the liabilities pursuant to the judgment for and all exceed the qualified_offer consequently petitioner is not treated as the prevailing_party pursuant to sec_7430 whether respondent’s position was substantially justified applicable law because petitioner is not the prevailing_party by virtue of sec_7430 we must decide whether respondent’s position was substantially justified the commissioner’s position is substantially justified if it has a reasonable basis in both law and fact see 106_tc_76 citing 487_us_552 the commissioner’s position may be incorrect but substantially justified if a reasonable person could think it correct see 108_tc_430 quoting underwood u s pincite n this question ultimately turns upon those available facts which form the basis of the commissioner’s position as well as upon any legal precedents related to the case see maggie mgmt co v commissioner t c pincite in deciding whether the commissioner’s position was substantially justified a significant factor is whether on or before the date the commissioner took the position the taxpayer provided all relevant information under the taxpayer’s control to the commissioner see corson v commissioner t c pincite quoting sec_301_7430-5 proced admin regs trzeciak v commissioner tcmemo_2012_83 wl at whenever there is a factual determination the commissioner is not obliged to concede the case until the commissioner receives the necessary documentation to prove the taxpayer’s contentions see brice v commissioner tcmemo_1990_355 60_tcm_118 aff’d without published opinion 940_f2d_667 9th cir after the commissioner receives documentation from a taxpayer sufficient to prove his contentions the commissioner is entitled to a reasonable period to analyze the documentation and make adjustments accordingly id see also 92_tc_760 ndollar_figure for purposes of sec_7430 the commissioner’s position in a court_proceeding generally is the position set forth in the answer see maggie mgmt co v commissioner t c pincite a position that was reasonable when established may become unreasonable in the light of changed circumstances see ri unltd inc v commissioner tcmemo_2010_205 wl at citing sec_301_7430-5 proced admin regs the fact that the commissioner eventually loses a case does not by itself establish that the position taken is unreasonable but it is a factor that may be considered see maggie mgmt co v commissioner t c pincite sec_469 issue in the deficiency case we start with a brief exploration of the applicable statutory and regulatory provisions defining the circumstances where a taxpayer will be considered to materially participate in an activity so as to avoid its designation as a passive_activity as that discussion will inform the analysis of whether respondent’s position was substantially justified sec_469 disallows the passive_activity_loss of an individual taxpayer a passive_activity is generally speaking the conduct of any trade or business in which the taxpayer does not materially participate sec_469 a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 in general a taxpayer is treated as materially participating in a trade_or_business if the taxpayer is involved in the operations of the trade_or_business on a regular continuous and substantial basis sec_469 congress authorized the secretary to prescribe regulations which specify what constitutes material_participation see sec_469 and the secretary promulgated seven regulatory tests in sec_1_469-5t temporary income_tax regs supra with certain exceptions not pertinent here an individual is treated as materially participating in an activity if and only if one of the regulatory tests is satisfied those tests include whether t he individual participates in the activity for more than hours during the taxable_year b ased on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during the taxable_year sec_1_469-5t temporary income_tax regs supra material_participation of a taxpayer in an activity is determined separately for each taxable_year see sec_469 and the taxpayer generally has the burden of proving material_participation rule a see also harrison v commissioner tcmemo_1996_509 wl at generally any work done by an individual in connection with an activity in which he owns an interest at the time the work is done is treated as participation of the individual in the activity sec_1_469-5 income_tax regs the extent of an individual’s participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date substantial justification analysis we held in the deficiency case that petitioner had shown material_participation in each year at issue by demonstrating that he participated in the thoroughbred activity for more than hours each year we reached that conclusion on the basis of the narrative summary he introduced detailing his estimated hours of participation and the corroboration of the summary by phone bills trips to louisiana that were stipulated third-party witness testimony and stipulations covering his extensive interactions with various persons in connection with the activity respondent’s position in the answer and throughout the trial and posttrial briefing was that petitioner had not shown that he materially participated in the thoroughbred activity during any of the years at issue petitioner contends that by date and most surely by the end of date he had provided respondent with sufficient substantiation regarding his participation in the thoroughbred activity during the years at issue to render respondent’s position unreasonabledollar_figure 14petitioner asserts that the court’s determination that he participated in the thoroughbred activity for more than hours during each year at issue also establishes that petitioner satisfied another material_participation test in the regulations namely that b ased on all of the facts and circumstances petitioner participated in the thoroughbred activity on a regular continuous and substantial basis for each year at issue see sec_1_469-5t temporary income_tax regs fed reg date however the court made no finding with respect to petitioner’s satisfaction of that test the regular continuous and substantial basis test of sec_1_469-5t temporary income_tax regs supra requires that management and nonmanagement activities be distinguished see sec_1_469-5t temporary income_tax regs fed reg date the more than hours test of sec_1_469-5t temporary income_tax regs supra does not thus in finding that petitioner satisfied the latter test we had no occasion to consider the extent to which petitioner had demonstrated participation in nonmanagement activities for each year we note in this regard that in finding petitioner had satisfied the more than hours test for each year we relied principally on petitioner’s phone bills and the louisiana trips that had been stipulated we had no occasion to consider whether the evidence of his nonmanagement activities approached the degree of reliability of the phone bills and trips petitioner suggests in his submissions supporting his motion for litigation costs that it is virtually self-evident that he satisfied the regular continuous and continued we disagree that petitioner had provided respondent with sufficient substantiation of his participation by date the only phone bills demonstrated to have been given to respondent by that time were the five months of petitioner’s cell phone bills originally provided during the examinationdollar_figure respondent’s counsel was justified in his unwillingness to concede that petitioner had demonstrated hours of participation in each of the three years at issue at that time approximately five months later on date respondent’s counsel received from petitioner’s counsel i an additional months of petitioner’s cell continued substantial basis test of sec_1_469-5t temporary income_tax regs supra by virtue of satisfying the more than hours test of sec_1_469-5t temporary income_tax regs supra we disagree the extent of petitioner’s participation in nonmanagement activities including the quality of the evidence supporting any claimed nonmanagement activities was not decided in the deficiency case consequently the deficiency case does not demonstrate whether respondent lacked substantial justification for his position that petitioner had not satisfied the regular continuous and substantial basis test of sec_1 5t a temporary income_tax regs supra 15at some point after the answer was filed and before date petitioner had provided respondent with months of bills for petitioner’s land line phone at his minneapolis law office but the record does not establish that these documents had been provided to respondent by date phone bills spanning and ii estimates of the time petitioner expended on incoming calls from the breeding facility proprietor and the bloodstock agent in and and iii an estimate of petitioner’s phone calls in related to the thoroughbred activity that was based on an extrapolation from the and figures these newly obtained phone bills showed that petitioner’s time spent telephoning persons in louisiana and certain other states concerning the thoroughbred activity was greater than he had previously estimated as a consequence petitioner’s counsel also provided to respondent’s counsel at that time a revised narrative summary reflecting significantly increased estimates of the hours petitioner devoted to the thoroughbred activity in each year respondent’s counsel apparently reviewed the newly proffered cell phone bills over the next five weeks because on date he stipulated their authenticity respondent’s counsel also stipulated on that date that petitioner had made trips to louisiana of approximately three days’ duration on five occasions in three occasions in and six occasions in further stipulations that 16when added to the months of bills provided during the examination the phone bills covered of the months in and in addition at some time before date not disclosed in the record petitioner’s counsel had provided respondent’s counsel with months of petitioner’s phone bills spanning and from his land line phone at his minneapolis law office respondent entered on that date confirmed the portrait of petitioner that we found in the deficiency case namely that of an incessantly phoning micromanager of the thoroughbred activity several stipulations respondent’s counsel entered established petitioner’s habit of weekly sometimes near daily phone calls to the proprietors of training or boarding facilities where his horses were kept to breeders in louisiana and to an individual knowledgeable about louisiana horse breeding activities the stipulations also established that in the view of some persons involved in louisiana horse breeding activities petitioner exhibited diligence in his efforts that was well above average as compared to a typical louisiana stallion owner in the deficiency case we relied on these very same phone bills and stipulations--as further corroborated by the testimony of the proprietor of the principal boarding and breeding facility that petitioner used and of an official of the louisiana thoroughbred breeders association--to conclude that petitioner had demonstrated satisfaction of the more than hours test of sec_1 5t a temporary income_tax regs supra we concluded that the phone bills and stipulated trips alone established participation of at least and hours in and respectively and that other activities that petitioner had demonstrated such as preparing brochures18 and handling administrative matters would easily make up the differencedollar_figure the only information respondent’s counsel lacked as of date was the trial testimony of the two aforementioned witnesses who corroborated petitioners’ phone habits the nature of his louisiana trips and thus the narrative summary however respondent’s counsel had been provided these witnesses’ affidavits and could have interviewed them it is true as respondent maintains that we discounted some of the phone call time and louisiana trip time that petitioner claimed in his narrative summary however respondent could have done the same and petitioner still would have 17although petitioner was unable to obtain any phone bills for he argued and we agreed that it was reasonable to assume that the long-distance phone call volumes in and were representative of 18we note in this regard that the promotional materials petitioner prepared and used in the thoroughbred activity had been provided to respondent during the examination 19petitioner’s cell phone bills likewise corroborated his claims regarding his activities during trips to louisiana they demonstrated that he arose early and that he traveled to several locations in the state while he was there succeeded in demonstrating hours expended on the thoroughbred activity exceeding in each yeardollar_figure respondent’s counsel received the additional phone records and revised narrative summary on date the cell phone bills were voluminous and respondent’s counsel was entitled to a reasonable period to review and consider the new information see sokol v commissioner t c pincite n our own experience in reviewing petitioner’s phone records persuades us that significant time was needed to analyze their contents in order to reach a conclusion that the phone bills substantiated that petitioner had spent the time on phone calls related to the thoroughbred activity that he claimed we note that while respondent’s counsel stipulated the phone bills’ authenticity on date it is our firm conviction that additional time was required to ascertain that the phone bills largely substantiated the hours claimed we find that days was a reasonable period for this purpose given that the phone records were provided to respondent’s counsel on date and the days required to analyze their 20it is also true as respondent maintains that we disregarded an entire category of time that petitioner claimed concerning his activities as a bloodstock agent in minnesota as with our discounting of the phone and travel time however respondent likewise could have disregarded the bloodstock agent activity and still have reached the conclusion that petitioner had demonstrated satisfaction of the 500-hour requirement in each year significance we conclude that respondent’s position was substantially justified until days after date or through date after that time the phone records--coupled with the stipulation respondent had entered on date concerning petitioner’s habit of making phone calls weekly and often daily to the individuals training or boarding his horses to breeders and to breeding experts--should have persuaded respondent’s counsel that petitioner’s phone calls in pursuit of the thoroughbred activity were as extensive as he claimed respondent’s counsel had also stipulated on date that petitioner made multiple trips to louisiana during the years at issue as noted we concluded in the deficiency case that the hours petitioner expended on the phone calls and trips alone brought him close to hours in each of the years at issue and given that petitioner had also spent time on brochure preparation and other administrative tasks during those years he had demonstrated more than hours of participation in the thoroughbred activity in each year by date respondent’s counsel had been provided evidence of the foregoing with sufficient time to review it consequently we find that respondent’s position that petitioner had not participated in the thoroughbred activity for more than hours for each year at issue was not substantially justified after date in support of a contrary finding respondent argues that a reasonable person could have thought petitioner’s narrative summary unreliable because his estimates of the hours expended on the activity changed significantly through various revisions of the summary we believe a substantial portion of those changes is attributable to the additional phone bills that petitioner ultimately obtained after several months of effort with the phone companies those phone bills showed that petitioner had spent more time pursuing the thoroughbred activity than he had originally estimated other revisions were attributable to the organizational improvement brought by petitioner’s counsel as petitioner had prepared the first narrative summary without professional assistance respondent also contends that some or many of the calls must have been devoted to something other than the thoroughbred activity however this is speculation without any evidentiary support and it runs counter to the stipulations concerning petitioner’s phoning habits there were third parties who respondent stipulated received extensive phone calls from petitioner in pursuit of the thoroughbred activity and other third parties whose affidavits to the same effect had been provided to respondent respondent also argues that he was substantially justified in not conceding petitioner’s satisfaction of the 500-hours test on the basis of his argument that substantial amounts of petitioner’s documented hours actually represented petitioner’s work as an investor which pursuant to the regulations does not count as material_participation under certain conditions see sec_1_469-5t temporary income_tax regs supra respondent contends that our having discussed his investor argument in our opinion in the deficiency case indicates that he was substantially justified in maintaining his position on that basis we disagree we dismissed respondent’s investor argument with a single sentence pointing out that under the regulations time spent on investor activities does count where the taxpayer is directly involved in the day-to-day management and operations of the activity as petitioner clearly was id given the substantial evidence available to respondent that petitioner was directly involved respondent’s reliance on sec_1_469-5t temporary income_tax regs supra was not reasonable and does not render his position substantially justified finally respondent argues that the deficiency case presented an issue of first impression in that there was no caselaw applying sec_469 to the horse breeding industry this argument lacks merit there was no substantial unresolved legal issue raised in the deficiency case instead the case involved the application to a particular industry and set of facts of the regulatory tests and methods of proof for material_participation for sec_469 purposes as set out in sec_1_469-5t temporary income_tax regs supra these regulations were promulgated in see t d 1988_1_cb_191 and have been the subject of considerable caselaw some of which respondent cited in his briefs there was no issue of first impression in the deficiency case that would provide any grounds for a finding that respondent’s position after date was substantially justified we therefore hold that respondent’s position was not substantially justified after date petitioner is therefore treated as the prevailing_party commencing date reasonable_litigation_costs parties’ positions petitioner is entitled to recover reasonable_litigation_costs that he incurred starting on date petitioner seeks to recover attorney’s fees totaling dollar_figure based on hour sec_21 of services rendered by his counsel between date and date at a rate of dollar_figure per hour he also seeks to recover out-of-pocket expenses relating to the two trials of dollar_figure 21the hours on the timesheets submitted by petitioner’s counsel total excluding the hours for august and date that petitioner has conceded we treat petitioner has having conceded the four-hour discrepancy respondent concedes that petitioner’s counsel worked on the deficiency case for hours but contends that it was not reasonable for him to expend this much time petitioner counters that additional hours were necessary because on account of petitioner’s medical problems two trials were required and because the work in assembling the narrative summary and corroborating it was extensive beyond the foregoing neither party offers any specifics respondent in particular has not identified any particular hours that he contends were excessive or unnecessary respondent also contends that sec_7430 limits the hourly rate for attorney’s fees that petitioner may recover to dollar_figure per hourdollar_figure analysis of attorney’s fees claimed hours petitioner provided timesheets showing his counsel’s work on the deficiency case between date and date each entry is for a given date and provides a description of the work performed on that date and the hours expended the entries do not however break down the time expended on a 22respondent has not contested the dollar_figure in out-of-pocket expenses petitioner claimed covering his counsel’s travel-related expenses for the trials in new orleans and washington and his own travel-related expenses for the latter as well as postage and transcript costs we therefore consider them conceded see 109_tc_227 n given task consequently we are unable to determine the number of hours that petitioner’s counsel expended for various tasks see huffman v commissioner tcmemo_1994_73 wl at this has made the court’s task of determining the reasonableness of the fees difficult in some instances since t he fee applicant has the burden of producing satisfactory evidence as to the number of hours reasonably spent on the case id any estimates we have made that work to petitioner’s detriment are properly attributed to a failure of proof because of our holding that respondent’s position was substantially justified through date petitioner is not entitled to fees for hours that his counsel worked from date through date this eliminate sec_192 hours claimed for that perioddollar_figure from date through date the timesheets show that petitioner’s counsel expended hours during the pretrial and trial portions of this proceeding and the remaining hours after trial we will address the pretrial and trial hours separately from the posttrial hours 23the timesheets also show hours petitioner’s counsel expended in august and date that he agreed not to bill to petitioner these hours are not included in petitioner’s request for an award of litigation costs pretrial and trial hours claimed we divide our analysis of the pretrial and trial hours into two periods date through date the day after the date partial trial and may through date the day after the date partial trial date through date before considering the hours petitioner’s counsel expended from date through date we first take note of the hours expended during date in preparation for the trial originally scheduled for date the trial scheduled for that date was postponed on the day before it was to commence on account of petitioner’s illness in these circumstances petitioner’s counsel would have completed the work necessary to prepare for trial during that period since we have concluded that respondent’s position was substantially justified during that period petitioner may not recover these costs nonetheless the hours petitioner’s counsel spent on trial preparation during that period are relevant in that they bear upon the reasonableness of the hours expended in the ensuing months to prepare for the trial rescheduled for date petitioner’s counsel devoted approximately hours to trial preparation work from date until the trial was postponed on date moreover he had previously devoted approximately hours to petitioner’s case from august through date the period from date through date encompassed the time between the continuance of the originally scheduled date trial through the first partial24 trial on date and the day thereafterdollar_figure petitioner’s counsel’s timesheets record hours during this period for which petitioner seeks recovery as more fully discussed below we conclude that this amount of attorney time is not reasonable in view of the fact that a significant portion of it appears to be for additional trial preparation for the date trial setting even though the case had been prepared for trial in date we consider first the hours we find reasonable the timesheets reflect hours for the roundtrip travel between petitioner’s counsel’s place of business in los angeles and new orleans the site of the date partial trial we have 24as noted a second medical problem again arising shortly before trial precluded petitioner from attending the trial scheduled for date in new orleans one week before the trial date the parties and the court agreed that the best course of action was to bifurcate the trial taking the testimony of the witnesses already scheduled for the may trial and taking petitioner’s testimony at a future date when his health permitted 25petitioner’s counsel expended hour from date after the date trial was postponed through the end of the month this time was expended when respondent’s position was still substantially justified petitioner’s counsel recorded no other time on the case until date treated attorney time spent traveling as a reasonable litigation cost see lozon v commissioner tcmemo_1997_537 and the court_of_appeals for the eighth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that a reasonable attorney’s fee covers reasonable travel time for the purpose of litigation 738_f2d_348 8th cir see also 860_f2d_1456 8th cir 816_f2d_381 8th cir dollar_figure there are also several timesheet entries concerning preparation of petitioner’s pretrial memorandum for the date partial trial but it is impossible to determine the precise amount of time devoted to this task because as noted the timesheet entries often list multiple tasks performed in a single day and a total hours figure without any breakdown of the time expended on a given task nonetheless we are satisfied that four hours is a reasonable amount of time for preparation of this pretrial memorandum given that a pretrial memorandum had already been prepared for the original date 26other courts of appeals agree see eg 745_f3d_1 1st cir 651_f3d_410 4th cir 24_f3d_1414 d c cir 781_f2d_191 fed cir 769_f2d_1388 9th cir 738_f2d_188 7th cir trial date and the revisions to it for purposes of the date partial trial were not substantial we also find reasonable the eight hours petitioner’s counsel expended for trial preparation on the day before the date partial trial and the eight hours he expended for the trial itself finally although some of the timesheet entries are vague it appears that petitioner’s counsel devoted to hours in the preparation of a motion and supplement thereto with supporting medically related exhibits in which he requested that the date trial be bifurcated because of another set of medical problems experienced by petitioner having reviewed the motions and the circumstances we conclude that at most five hours was a reasonable amount of time for this task the attorney time in the preceding paragraph that we conclude is reasonable total sec_41 hours this leave sec_45 hours of claimed attorney time between date and the date partial trial insofar as the timesheets disclose that time was devoted to trial preparation however petitioner’s counsel had already prepared the case for trial in november a comparison of the respective pretrial memoranda he filed for the november and may trial settings shows the latter exhibited revisions that were not substantial including some additional caselaw citations petitioner’s witnesses were essentially the same one witness was no longer listed in the may pretrial memorandum because his testimony had been covered by stipulations--stipulations that had been completed and executed for the november trial fifty-four of the fifty-five stipulated exhibits were the subject of stipulations completed for the november trial while we appreciate that with the passage of six months some time was necessary for petitioner’s counsel to refresh himself and the witnesses regarding all the matters that had been previously prepared we are not persuaded that hours was reasonable for that purpose on this record in view of the fact that petitioner bears the burden_of_proof to show the amount of reasonable_litigation_costs we find that half of the trial preparation hours claimed for the period of date through date are reasonable or hours the reasonable attorney time for this period therefore total sec_63 hours may through date the timesheets from may through date encompass petitioner’s counsel’s work from the time immediately after the date partial trial through the day after the partial and concluding trial on date the hours recorded total for this period we consider first the hours that are readily determined to constitute reasonable_litigation_costs this category would include hours for petitioner’s counsel’s roundtrip travel between los angeles and the washington d c location of the date trial see craik v minn state univ bd f 2d pincite we also conclude that eight hours of trial preparation the day before trial and eight hours for the trial itself is reasonable there are additional hours the expenditure of which was caused by the bifurcation of the trial proceedings these include hours expended between may and in connection with petitioner’s counsel’s briefing him regarding the date partial trial because he was unable to attend and a dispute arising from respondent’s position that petitioner should be prohibited from reviewing the transcript of the date partial trial which required contacting the court to resolvedollar_figure also included in this category are three hours expended between july and wherein petitioner’s counsel reviewed petitioner’s medical prognosis and conferred with respondent’s counsel and the court concerning when petitioner’s testimony could be taken and arranged for accommodations once the date partial trial was scheduled petitioner’s counsel expended additional time reviewing the transcript of the date partial trial once it was available and conferring with petitioner regarding its contents 27since as a party petitioner would have been entitled to hear all testimony at any trial in the deficiency case the court rejected respondent’s position he expended hours for this purpose between july and we conclude that the foregoing was reasonable in view of petitioner’s inability to attend the trial petitioner proffered a new exhibit at the date partial trial namely the examining agent’s report in connection with an examination of petitioner’s return the timesheets record one hour expended with respect to the new exhibit on august and we conclude that this hour represented a reasonable litigation cost the foregoing hours total leaving hours during this period that may be characterized as best we can ascertain from the sometimes skeletal descriptions in the timesheets as trial preparation and telephone conferences between petitioner’s counsel and petitioner given the hours already found reasonable for this period that covered trial preparation and consideration of the date partial trial transcript as well as the substantial trial preparation time expended in preparation for the aborted date trial setting we conclude that additional hours of trial preparation and or client conferences during this period exceed a reasonable amount on this record in view of the fact that petitioner bears the burden_of_proof to show the amount of reasonable litigation costs we find that approximately one-third of this additional claimed trial preparation time or hours constitutes a reasonable litigation cost the reasonable attorney time for this period therefore total sec_52 hours posttrial hours claimed we divide our analysis of the posttrial hours between the periods during which petitioner’s opening brief and reply brief were prepared august through date from august through date petitioner’s counsel recorded hours in his timesheets devoted to the deficiency case as best we can reconstruct from the skeletal timesheet descriptions the lion’s share of this time hours was expended in the preparation of petitioner’s posttrial opening brief the remaining hours were expended--as best we can ascertain from the skeletal timesheet descriptions and the record in the deficiency case--in identifying and correcting an error in one of the trial exhibits the trial exhibit in question had summarized petitioner’s long-distance phone calls from the phone bills also in evidence including their duration to facilitate the court’s review of the hours petitioner participated in the thoroughbred activity after trial however petitioner’s counsel discovered that the call duration times were missing from a significant portion of the phone call summary exhibit he created a revised exhibit and secured respondent’s counsel’s cooperation and the parties made a joint motion to reopen the record to admit the revised exhibit which the court granted given the tedious nature of revising the exhibit its importance to petitioner’s position and the need to secure respondent’s cooperation we are satisfied that the hours devoted to this project constitute a reasonable litigation cost we are not persuaded however that the remaining hours devoted to preparation of petitioner’s opening brief constitute a reasonable litigation cost petitioner’s opening brief had pages and was devoted to demonstrating that petitioner had satisfied three of the regulatory tests for material_participation in sec_1_469-5t temporary income_tax regs supra our review of the timesheets persuades us that a key cause of the excessive hours expended on the brief was the extraordinary number of telephone conferences between petitioner’s counsel and petitioner during the period petitioner’s counsel was writing the opening brief in several instances there were three such calls in one day there were also sequences of daily calls that extended several days in a row as we found in the deficiency case a hallmark of petitioner’s participation in the thoroughbred activity was his incessant telephoning to the persons caring for his horses--to the point of micromanagement--or to persons knowledgeable about the louisiana thoroughbred industry practices we readily draw the inference that petitioner’s penchant for incessant telephoning and micromanagement carried over into his participation in the briefing of the deficiency case to be sure some amount of client consultation is necessary and appropriate when writing a brief but here we conclude that the consultation was excessive and caused the preparation time to become unreasonable in relation to the task at hand as a consequence we will treat one-half of the hours expended or hours as constituting reasonable_litigation_costs consequently hours from this period give rise to reasonable_litigation_costs date through date the timesheets record that petitioner’s counsel expended hours working on the reply brief from date through date these timesheets also reflect excessive telephoning with petitioner there are multiple instances of three telephone conferences in a single day and one instance where there were five for the same reasons as with the opening brief we conclude that one-half of the time devoted to preparation of the reply brief was not a reasonable litigation cost thus reasonable_litigation_costs include hours of petitioner’s counsel’s time during this period conclusion the hours from petitioner’s counsel’s timesheets that we conclude constitute reasonable_litigation_costs are summarized in the table below period total hourly rate claimed hours reasonable hour sec_86 petitioner has claimed the cost of attorney’s fees at a rate of dollar_figure per hour as noted the inflation-adjusted statutory limit on the recoverable hourly rate for the years these hours were expended was dollar_figure unless a special factor is shown sec_7430 petitioner asserts that he is entitled to a higher rate because of his counsel’s long experience with representing clients in horse-related matters including matters with tax issues in a supporting declaration petitioner’s counsel asserts that he had knowledge of the horse industry including breeding training and marketing that obviously saved time in this case and would have required numerous hours of study for another attorney to learn petitioner also asserts that the dollar_figure per hour is a prevailing community rate for attorneys in the los angeles area with petitioner’s counsel’s experience a taxpayer may be entitled to an enhanced rate of recovery for fees paid to an attorney who possessed distinctive knowledge or a specialized skill that was needful for the litigation in question see cozean v commissioner t c pincite citing underwood u s pincite pietro v commissioner tcmemo_1999_383 wl at enhanced fee award based in part on a stipulation that few other attorneys in the region had the expertise to deal with the issues raised in the notice_of_deficiency petitioner appears to assert that the issues in this case required hiring someone with his counsel’s asserted horse industry expertise which petitioner presumably contends constitutes distinctive knowledge or a specialized skill assuming that petitioner’s counsel had such expertise and that it could qualify as a distinctive knowledge or a 28to the extent petitioner may be arguing that his counsel’s tax expertise warranted a higher rate that argument has been rejected see eg huffman v commissioner 978_f2d_1139 9th cir aff’g in part and rev’g in part tcmemo_1991_144 936_f2d_736 2d cir stating that treating tax expertise as a special factor would allow this ‘special factor’ exception to swallow the rule aff’g in part rev’g in part 93_tc_256 919_f2d_1044 5th cir e xpertise in tax law in and of itself is not a special factor under sec_7430 petitioner has not suggested or shown that there was no local availability of tax expertise as provided in sec_7430 in minneapolis where he resided specialized skill we disagree that it was needful to this litigation to prevail on the passive_activity_loss issue the principal issue in the deficiency case petitioner had to prove the extent of his participation in the thoroughbred activity this required his counsel to gather and present evidence of the nature and extent of petitioner’s participation in the activity including his participation in management and that of others see sec_1_469-5t temporary income_tax regs supra this required generalized tax and litigation expertise however as for horse industry expertise we agree with respondent that this case did not require the court to make any determinations regarding breeding rights stud or sale contracts distribution of race winnings or any other equine-related issues under minnesota or louisiana lawdollar_figure thus any equine industry expertise of petitioner’s counsel did not play a significant role in this case it therefore is not a special factor warranting a departure from the statutory rate as for petitioner’s argument that his counsel’s equine expertise saved time that contention has been rejected a sec_29we note that the court_of_appeals for the fifth circuit has stated that s pecial legal expertise about the quarterhorse industry may well qualif y as a special factor bode v united_states f 2d pincite 30although the court’s opinion in the deficiency case cited various louisiana statutes that incentivized in-state ownership breeding and racing of thoroughbred horses--because they rendered petitioner’s siting of his activity there more plausible--we did so without assistance from petitioner’s counsel’s briefing giving rise to a special factor see 210_f3d_514 5th cir rev’g on other issues tcmemo_1995_184 finally with respect to petitioner’s contention that his claimed dollar_figure per hour rate is the applicable prevailing community rate it is well settled that the prevailing community rate is not a special factor justifying a higher rate see huffman v commissioner 978_f2d_1139 9th cir citing underwood u s pincite aff’g in part rev’g in part tcmemo_1991_144 for the foregoing reasons we hold that petitioner has not shown entitlement to recover attorney’s fees at a rate above the dollar_figure per hour statutory rate we have considered all the remaining arguments for results contrary to those reached herein to the extent not discussed we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing an appropriate order and decision will be entered
